DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 01/07/2021.

Response to Arguments
3.	Applicant’s arguments, see pages 9 and 10, filed 01/07/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 11, 12, 14, and 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotlarsky et al. (US 2008/0314985).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotlarsky et al. (US 2008/0314985) (“Kotlarsky”).
Regarding claim 1, Kotlarsky discloses a method for adjusting imaging parameters of barcode reader, the method comprising:
capturing, by an imaging assembly, an initial image of a target object having an indicia thereon, wherein the imaging assembly captures the initial image according to an initial imaging parameter (see fig. 15A1, block C; and para. 0379 – “If the object is detected at Block B, then the system control subsystem proceeds to Block C and sets the operation of the Timer (0<t1<T1), configures the IFD subsystem in a video mode (e.g. real or pseudo video mode) as shown FIG. 15C and starts continuous image acquisition.”); 
attempting to decode the indicia from the initial image (para. 0379 – “The system control subsystem detects the next image frame from the IFD subsystem, and processes the digital image in an attempt to decode a code symbol, and allow time for decoding to be no more than the frame acquisition time (e.g. t<30 milliseconds).  At Block E in FIG. 15A2, the system control subsystem determines whether or not the image processing has produced a successful decoded output within T2 (e.g. T2=300 ms)”); 
responsive to being unable to decode the indicia, detecting a substantially static presence of the target object within a field of view (FOV) of the imaging assembly (see fig. 15A2, blocks E, H, and L; paras. 0380-0382); and
– “…then the system control subsystem proceeds to Block N and reconfigures the IFD subsystem to the snap-shot mode (shown in FIG. 15D), and then the system acquires and processes a single digital image of the object in the FOV, allowing up to approximately 500 ms for acquisition and 
decode processing.”).

Regarding claim 2, Kotlarsky further discloses capturing, by the imaging assembly, a subsequent image of the target object according to the subsequent imaging parameter; and attempting to decode the indicia from the subsequent image (para. 0383).

Regarding claim 3, Kotlarsky further discloses:
responsive to successfully decoding the indicia from the initial image, generating a successful decode message (para. 0379 – “At Block E in FIG. 15A2, the system control subsystem determines whether or not the image processing has produced a successful decoded output within T2 (e.g. T2=300 ms).  If image processing has produced a successful output with T2, then at Block F, the system control subsystem generates symbol character data and transmits the data to the host system…”); and
responsive to being unable to detect the substantially static presence of the target object within the FOV, capturing, by the imaging assembly, a subsequent image 
returns to Block G, where the IFD subsystem is reset to its snap-shot mode (e.g. for approximately 40 milliseconds)”). 

Regarding claim 11, Kotlarskydiscloses an apparatus for adjusting imaging parameters of barcode reader, comprising:
a housing (see col. 3, lines 31-33); 
an imaging assembly configured to capture an initial image of a target object having an indicia thereon, wherein the target object is within a field of view of the imaging assembly, and wherein the imaging assembly captures the initial image according to an initial imaging parameter parameter (see fig. 15A1, block C; and para. 0379 – “If the object is detected at Block B, then the system control subsystem proceeds to Block C and sets the operation of the Timer (0<t1<T1), configures the IFD subsystem in a video mode (e.g. real or pseudo video mode) as shown FIG. 15C and starts continuous image acquisition.”);
a controller communicatively coupled to the imaging assembly, the controller having a processor and a memory, the memory storing instructions that, when executed by the processor (col. 6, line 56 to col. 7, line 14), cause the controller to:
transmit an image-capture signal to the imaging assembly, the image-capture signal causing the image assembly to capture the initial image of the target object parameter (see fig. 15A1, block C; and para. 0379 – “If the object is detected at Block B, then the system control subsystem proceeds to Block C and sets the operation of the Timer (0<t1<T1), configures the IFD subsystem in a video mode (e.g. real or pseudo video mode) as shown FIG. 15C and starts continuous image acquisition.”);
attempt to decode the indicia from the initial image (para. 0379 – “The system control subsystem detects the next image frame from the IFD subsystem, and processes the digital image in an attempt to decode a code symbol, and allow time for decoding to be no more than the frame acquisition time (e.g. t<30 milliseconds).  At Block E in FIG. 15A2, the system control subsystem determines whether or not the image processing has produced a successful decoded output within T2 (e.g. T2=300 ms).”);
responsive to being unable to decode the indicia, detecting a presence of the target object within a field of view (FOV) of the imaging assembly (see fig. 15A2, blocks E, H, and L; paras. 0380-0382); and
responsive to detecting the presence of the target object within the FOV, adjusting the initial imaging parameter to a subsequent imaging parameter, wherein the subsequent imaging parameter is different than the initial imaging parameter (see fig. 15A3, block N; and para. 0383 – “…then the system control subsystem proceeds to Block N and reconfigures the IFD subsystem to the snap-shot mode (shown in FIG. 15D), and then the system acquires and processes a single digital image of the object in the FOV, allowing up to approximately 500 ms for acquisition and decode processing.”).

 wherein the imaging assembly captures a subsequent image of the target object according to the subsequent imaging parameter; and wherein the instructions further causes the controller to:
transmit a subsequent image-capture signal to the imaging assembly, the subsequent image-capture signal causing the imaging assembly to capture the subsequent image, and
attempt to decode the indicia from the subsequent image. (See para. 0383)

Regarding claim 13, Kotlarsky further discloses wherein the imaging assembly further captures a subsequent image of an environment within the FOV according to the initial imaging parameter; and wherein the instructions further causes the controller to:
responsive to successfully decoding the indicia from the initial image, generating a successful decode message (para. 0379 – “At Block E in FIG. 15A2, the system control subsystem determines whether or not the image processing has produced a successful decoded output within T2 (e.g. T2=300 ms).  If image processing has produced a successful output with T2, then at Block F, the system control subsystem generates symbol character data and transmits the data to the host system…”); and
responsive to being unable to detect the substantially static presence of the target object within the FOV, capturing, by the imaging assembly, a subsequent image of an environment within the FOV according to the initial imaging parameter (para.0381 – “…then the system proceeds to Block L and determines whether or not the object is still in the FOV of the system.  If the object has move out of the FOV, then the system 
. 

Allowable Subject Matter
7.	Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 21-31 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein attempting to decode the indicia further includes determining an image quality of the initial image (as recited in claim 4); wherein detecting the substantially static presence of the target object within the FOV of the imaging assembly further comprises detecting the substantially static presence of the target object within the FOV of the imaging assembly for greater than a threshold duration (as recited in claim 7); and responsive to being unable to decode the indicia, detect a presence of the target object with the FOV in excess of a minimum duration threshold (as recited in claims 21 and 31).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Drzymala et al. (US 8,146,822) discloses exposure control for multi-imaging scanner.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/APRIL A TAYLOR/Examiner, Art Unit 2887  

/THIEN M LE/Primary Examiner, Art Unit 2887